Citation Nr: 1802638	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-11 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer as a result of asbestos exposure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1945 to May 1947.  He died in March 2011.  The Veteran's widow (C. E.) died in December 2016.  The appellant is the daughter of the Veteran and C. E.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the course of the appeal, the claims file was transferred to the RO in Philadelphia, Pennsylvania.

In the March 2015 substantive appeal, C. E. perfected the appeal for the issues of entitlement to service connection for lung cancer and special monthly pension, both as accrued benefits.  Nevertheless, the Agency of Original Jurisdiction (AOJ) also certified the issue of entitlement to service connection for PTSD as an accrued benefit in the October 2016 VA Form 8.  As a result, the issue on appeal is listed on the title page accordingly.

In July 2017, the Board dismissed the appeal upon C. E.'s death in December 2016.  Thereafter, C. E.'s daughter was deemed to be a valid substitute claimant for the purposes of processing C. E.'s appeal to completion.  As such, the case has been returned to the Board for appellate review.

In the March 2015 substantive appeal, C. E. requested a hearing before the Board in Washington, DC.  A June 2017 letter indicated the hearing was scheduled in July 2017.  In November 2017, the appellant reported she did not want a hearing before the Board.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012). 
The appeal is REMANDED to the AOJ.


REMAND

The Veteran passed away in March 2011, during the pendency of this appeal.  In August 2011, the Veteran's widow (C. E.) submitted a VA Form 21-0847 Request for Substitution of Claimant Upon Death of Claimant.  A specific request to substitute for a claimant must be made in writing with the AOJ by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e) (2017).  The AOJ's decision in this regard is appealable. 38 C.F.R. § 3.1010(e)(2).

In this case, a review of the claims file, which includes electronic records in both Virtual VA and the Veterans Benefits Management System (VBMS), reveals that the AOJ has yet to issue a decision related to the Veteran's widow's (C. E.) August 2011 Request for Substitution.  There is no evidence in the claims folder that any decisional document has been issued related to this substitution request as to any of the matters on appeal at the time of the Veteran's death.  Prior to any action by the Board on the merits of the case, the AOJ must determine whether the Veteran's widow (C. E.) was a valid substitute for the purpose of continuing the appeal.

If, and only if, the Veteran's widow (C. E.) was a valid substitute for the Veteran, the Board notes the following:

The Veteran's death certificate lists his place of death at Calvary Hospital in March 2011 as an inpatient.  Review of the record does not show an attempt has been made to obtain the Veteran's treatment records at the time of his death.  Additionally, a September 2010 letter from Dr. D. C. at the Westchester Institute for Treatment of Cancer and Blood Disorders in White Plains, New York noted the Veteran was under his care for diagnosis of lung cancer and "[i]t is possible that the cancer could have been caused by [the Veteran's] previous exposure to asbestos."  This request for additional development for treatment records is potentially relevant to adjudicating the remaining issue on appeal, particularly regarding service connection for lung cancer.

The issue regarding service connection for lung cancer may impact the claim on appeal for special monthly pension.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, no further evidentiary development is needed for the claim on appeal for accrued benefits, to include service connection for PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate whether the Veteran's widow (C. E.) was eligible to substitute for the deceased Veteran for the purpose of continuing the appeals for entitlement to accrued benefits, to include service connection for lung cancer, special monthly pension, and service connection for PTSD.

2.  If, and only if, the Veteran's widow (C. E.) was a valid substitute for the Veteran, proceed with the following remand directives (numbers 3, 4, and 5).

3.  Attempt to obtain the necessary authorization from the appellant to obtain the following private treatment records for the Veteran:

a. All outstanding private treatment records at the time of the Veteran's death from Calvary Hospital in New York in March 2011; and

b. All outstanding private treatment records from Dr. D. C. and the Westchester Institute for Treatment of Cancer and Blood Disorders in White Plains, New York. 

If, after making reasonable efforts to obtain these identified non-Federal records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, this should be documented in the claims file and the appellant should be notified.

4.  If the private treatment records requested above are obtained and associated with the record, return the claims file to the examiner who conducted the February 2011 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For purposes of this opinion, the examiner must assume the Veteran was exposed to asbestos while in service (pursuant to review of his military occupational specialty as an aviation support equipment technician in the Navy) and opine as to the following:

Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer disability, to include lymphoma, is related to an incident of service, to include exposure to asbestos.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  After the development requested has been completed, review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

6.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

